EXHIBIT 10.2


GLOBALOPTIONS GROUP, INC.
75 Rockefeller Plaza  27th Floor
New York, NY  10019
 
May 13, 2010
 
Jeff Nyweide, CFO and E.V.P. Corp. Dev.
GlobalOptions Group, Inc.
75 Rockefeller Plaza
27th Floor
New York, NY  10019

 
 
Re:
Your Employment Agreement dated July 30, 2007 and amended August 13, 2009
(collectively the “Agreement”; capitalized terms used herein without definitions
have the meanings specified in the Agreement)

 
Dear Jeff:
 
This letter is to modify and clarify the Agreement, effective as of the date
written above.  Accordingly, the following modifications and clarifications are
made to the Agreement:
 
 
1.
The parties hereby acknowledge that the current term of your employment was
extended to January 31, 2012 by the operative provisions contained in Section 1
of the Agreement, subject to earlier termination, amendment or automatic
extension as contemplated therein. Accordingly, Section 1 is amended and
restated as follows:

 
 “The Company hereby agrees to continue to employ you (“you” or the “Employee”)
as its Chief Financial Officer, Executive Vice President of Corporate
Development, Treasurer, and Secretary and you hereby accept such continued
employment with the Company, upon the terms set forth in this Agreement. The
Company has determined to examine the sale of a portion of its assets and in
doing so may require you to refocus your responsibilities with the Company to
accomplish such. The Company and  you agree, that in the event the Company sells
substantially all of its assets (further defined herein), you will not elect to
terminate this Agreement under Section 6A and thereafter will continue your
employment (subject to the terms of this Agreement) and devote the necessary
working time and efforts to the business of the Company, and the Company accepts
and supports your participation in the non-Company activities, as set forth in
Exhibit A attached hereto, as well as future non-competitive activities.
Notwithstanding the Term in effect immediately prior to the date of the Sales
Event (as defined below), the Term of this Agreement shall continue until
eighteen (18) months from the date of such Sales Event. For purposes of this
Agreement and this Section 1, "substantially all of the assets of Company" shall
mean upon the Company selling assets (including the stock of a subsidiary) that
constitutes a sale and closing of two of its four divisions, and the sale of one
or more of such two divisions requires the approval of the Company’s
shareholders (the “Sales Event”). For the sake of clarity, the occurrence of a
Sales Event will constitute a Change of Control for purposes of this Agreement.
The Company has the option to continue the Term beyond the eighteen (18) month
term from the date of the Sales Event, on a month to month basis, under the same
terms and conditions. Notwithstanding anything to the contrary contained herein,
the change in the Employee's working time and efforts described above after a
Sales Event is not intended to constitute a “separation from service” as defined
in Section 409A of the Code.
 
 
2.
Section 2 shall be continued as in the previous year, by modifying Section 2 as
follows:

 
Salary; Retention Arrangement.  (a) Effective as of January 1, 2009 and for
twelve (12) months after the Sales Event (“Post 12 Month Period”) the Company
shall pay you a base salary per month of $31,250 and all other payments and
benefits provided for in the Agreement, including Section 4 hereof at a level
equivalent to the level in effect on the date of the Letter Amendment (the
“Amendment”) dated May —, 2010 (as it may be increased (but not decreased) in
the discretion of the Compensation Committee, “Base Salary”). Given that your
duties are intended to diminish after the Post 12 Month Period, for the period
of six (6) months after the Post 12 Month Period, you shall receive a base
salary per month of $15,000 and all other payment and benefits provided in the
Agreement, including Section 4 hereof at the level described above (the
“Benefits”). In addition to the Base Salary, you shall receive a performance
bonus in the amount of $150,000 of which one half shall be payable at the date
of the Sales Event and the remaining one half payable three months from the date
of the Sales Event. Additionally, during the eighteen month period following the
Sales Event, the Company agrees to maintain an office for the Employee’s use
with appropriate levels of staffing and professional services to continue the
effective operation, or winding down, as applicable, of the Company during this
period.

 
 

--------------------------------------------------------------------------------

 

(b) In addition to the foregoing, as an inducement for you to remain in the
employ of the Company, you shall  earn a cash bonus upon the final sale and
closing of the fourth division of the Company in the amount of $250,000, payable
one half ten days after the sale of the fourth division and the remaining one
half at the end of the Term of this Agreement. Notwithstanding anything
contained in this Agreement, upon a termination of employment without Cause or
for Good Reason (which Good Reason shall not include the closing of a Sales
Event, but includes a Change of Control other than a Sales Event) or as a result
of death or Disability prior to the end of the eighteen month period following
the Sales Event, you shall receive the salary and Benefits through the end of
the eighteen month term; with the cash portion being paid in a lump sum within
thirty days of termination, subject to Section 26.  In addition, if an asset
purchase agreement (or similar agreement) has been signed which, if consummated,
would constitute a Sales Event and your employment is terminated without Cause
prior to its consummation, you will be entitled to these payments if such Sales
Event occurs or another Change of Control occurs within 6 months of the date of
termination. Such cash amounts will be paid to you within thirty days of the
Sales Event or Change of Control, subject to Section 26. The non cash Benefits
will be provided for the period that would have applied on the date of
termination, but will commence on the date of the Sales Event or Change of
Control. Additionally, the Employee will receive the cash retention bonuses
described in subsection (a) above and this subsection (b) within 30 days of the
date of termination, subject to Section 26.
 
 
3.
The bonus program described in Section 3.Annual Bonus shall continue consistent
with past practice and the following sentences shall be added at the end
thereof:

 
Annual Bonus.  In the event there is a Sales Event, the Bonuses shall be
prorated to the date of the Sales Event calculated based upon the Targeted
Performance Bonus Annual and paid within thirty (30) days of the Sales Event.
This Section shall not be applicable subsequent to the date of a Sales Event.
 
 
4.
The bonus program described in Section 5C shall continue consistent with past
practice and is amended by adding the following sentences:

 
In the event there is a Sales Event, the stock related to the Bonuses shall be
deemed vested and cash required to satisfy the bonus as contemplated by this
Section, will each be calculated based upon the Targeted Performance Bonus
Annual and applied to the date of the Sales Event and such cash portion shall be
paid within thirty (30) days of the Sales Event. This Section shall not be
applicable subsequent to the date of the Sales Event.


 
5.
Section 6[A] is amended by adding the following sentences:

 
The Company agrees upon a Sales Event and notwithstanding you continuing your
employment with the Company as set forth in Section 1 of this Agreement, it
will, within ten days of the Sales Event, deposit negotiable funds that would
have been required to be paid by the Company to you if you had terminated your
employment with Good Reason as a result of the Sales Event (calculated from the
date of the Sales Event until January 31, 2012, the remaining Term of this
Agreement in effect immediately prior to the occurrence of the Sales Event)
including such additional amount as necessary to equal the gross up payment
(described in Section 24 of this Agreement) into a “rabbi trust” as described in
this Section 6[A]. Schedule I attached hereto sets forth a calculation of the
salary and bonus portions of the contribution to the trust assuming a Sales
Event occurring on October 1, 2010. The calculations at the time of a Sales
Event shall be calculated as of the end of the month in which a Sales Event
occurred. The payments from the Trust Arrangement shall be pursuant to this
Section 6A. Notwithstanding anything contained herein, you shall be entitled to
a lump-sum cash payment of all the sums held in such trust upon your separation
from service (as defined in Section 409A) for any reason, whether by yourself or
the Company and whether or not your employment actually terminates (the grossup
payments to be made as contemplated in Section 24). Such cash payment will be
made on the first business day following the six month anniversary of such
termination of employment as required by Section 26 (or, earlier in the event of
your death). In addition, in the event of a termination of employment for any
reason on or after a Sales Event, you shall continue to be eligible for Benefits
through the end of the Term in effect immediately prior to the Sales Event as
provided in Section 8A(vi).

 
 

--------------------------------------------------------------------------------

 

6.         For the sake of clarity and as provided in Section 6A, upon a Sale
Event, all of your stock options, restricted stock and restricted stock units
will vest, the term of the stock options shall be the term of the option as
originally granted and the restricted stock units will be paid out upon vesting
in accordance with such restricted stock unit agreement.

 
 7.         Section 10 shall be modified by inserting the following at the end
thereof:
 
The Company shall maintain appropriate levels of directors and officers
liability insurance (including tail coverage following the end of your
employment for any reason) covering you for your acts or omissions during your
employment with the Company.
 
8.         Section 25 shall be modified and restated as follows:
 
Professional Fees.  The Company agrees to pay you in one lump sum personal
accounting and legal fees relating to, and upon the execution of, the Amendment
up to a maximum of $10,000 on an after tax basis.
 
Except as hereby amended, the Agreement and all of its terms and conditions
(including, without limitation, Section 9 thereof) shall remain in full force
and effect and are hereby confirmed and ratified. All references to the
Agreement shall be deemed references to the Agreement as amended and clarified
hereby.  This amendment shall be governed and construed under the laws of the
State of New York.
 
Please sign below to acknowledge your agreement to and acceptance of this
amendment to the Agreement.
 
Sincerely,
 
/s/ Harvey Schiller
Harvey Schiller
Chairman & CEO



Agreed to:
 
/s/ Jeff Nyweide
Jeff Nyweide
 
Date: May 13, 2010


 
 

--------------------------------------------------------------------------------

 